Citation Nr: 1214830	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  00-20 774A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee injury with internal derangement and instability.  

2.  Entitlement to a rating in excess of 10 percent for degenerative changes of the right knee.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1999 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and a March 2009 decision by the Huntington, West Virginia, VARO.  

In November 2007, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

The case was previously remanded by the Board in May 2004, November 2006, August 2007, and June 2008.  In July 2009, the Board denied the appeals for increased ratings for the service-connected right knee disabilities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court approved a joint motion for remand vacating the July 2009 Board decision and remanding the matter so additional records could be obtained.  In March 2011, the Board remanded the case for VA clinical records and examination of the Veteran.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2010 Joint Motion for Remand (JMR) it was emphasized that the Veteran's records from the Malcolm Randall VA Medical Center, Gainesville, Florida (herein referred to as the Gainesville VAMC) were needed for the period of October through December 2007.  The Veteran had stated that he was treated there in late 2007 with extreme swelling and pain in the right knee, to the point that he could not bend his knee.  He specifically asked for records of magnetic resonance imaging (MRI).  It was noted that VA had requested and received medical records from the Gainesville VAMC dated in October and November 2007.  However those records did not pertain to the knee and no MRI results were included.  Additionally, the November 2008 VA examiner referenced an X-ray study of the right knee in December 2007, which was not included in the record.  Because this information was not obtained, the JMR concluded that the records request in the Board's July 2008 remand had not been complied with.  Consequently, the JMR concluded that the Board's July 2009 decision should be vacated and the matter remanded for the requested records.  

In its March 2011 remand, the Board specifically requested Gainesville VAMC records from October 2007 to the present.  They were not received.  A large group of records were obtained.  However, they begin in December 2007.  They do not include any of the records specifically noted in the JMR.  There is nothing for October 2007 or November 2007.  There are no imaging studies, MRI or X-ray.  Most significantly, the one brief clinical note that was received for December 2007 is a tantalizing reference to the issuance of a knee brace, without any findings or explanation why.  Thus, we are forced to the conclusion that neither the April 2010 JMR nor the March 2011 Board remand has been complied with and we must once again remand for these records.

In as much as the records that the JMR deemed significant were not in the claims file when the examiner reviewed the file for the May 2011 VA examination, the Veteran must be offered another examination.

While the Board regrets the further delay, under these circumstances, the case must again be REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain and associate with the claims folder a complete copy of the Veteran's medical records from the Gainesville VAMC for the period from October 1, 2007 to December 31, 2007.  This should include all imaging studies and any records pertaining to the right knee.  If right knee records for the period from October 1, 2007 to December 31, 2007 cannot be obtained, the AOJ must document its attempts to obtain the records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

2.  The AOJ should ask the Veteran if he is satisfied with the May 2011 VA examination or if he wants another examination.  If he requests another examination, it should be scheduled after the above records have been obtained and associated with the claims folder.  The examiner should specifically state that the claims folder was reviewed.  All necessary tests and studies should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should provide a complete rationale for all conclusions reached and should specifically express an opinion on the following questions:  

a.  What is the range of right knee motion, describing any limiting factors.  If the veteran experiences pain on motion, the examiner should express an opinion as to the credibility of the complaints and the specify the evidence on which he bases his assessment.  The examiner should report at what point in the range of motion any pain appears and how it affects motion.  

b.  Describe all functional loss affecting the knees including more movement than normal (instability), any locking, weakened movement, fatigability and lack of endurance, incoordination, swelling, deformity, atrophy of disuse, disturbance of locomotion or interference with weight bearing.  If those symptoms are not present, the examiner should so state.  

c.  If possible, the examiner should describe the functional impairment in terms of the degree of additional range-of-motion lost.  If the examiner cannot describe the functional impairment in terms of the degree of additional range-of-motion lost he should explain why.

3.  Thereafter, the AOJ should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


